Citation Nr: 9907251	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-22 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dental condition 
of the jaw or hard palate.  

2.  Entitlement to service connection for decreased visual 
acuity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel
INTRODUCTION

The veteran had active service from December 1981 to December 
1985 and June 1986 to September 1988.  

The appeal originated with a rating decision dated in June 
1997, in which the Regional Office (RO) granted service 
connection for a low back disability and assigned a 10 
percent evaluation for that disability, effective in December 
1996.  The RO also denied service connection for a dental 
condition of the jaw or hard palate.  The RO also noted that 
the veteran chipped teeth #11, 23, 24 and 25 in September 
1982 secondary to trauma and that such teeth were service-
connected for treatment only.  The veteran subsequently 
perfected an appeal of that decision; and he requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board) in his July 1997 substantive appeal.  Later in July 
1997, the veteran indicated that he wished to appear at a 
hearing before RO personnel rather than before a member of 
the Board at the RO.   

In January 1998, a RO hearing officer granted a 40 percent 
rating for the service-connected low back disability, 
effective in December 1996; and the veteran withdrew the 
appeal of the issue of entitlement to an increased evaluation 
for the back disability, later in January 1998.  

In an August 1998 rating decision, the RO denied service 
connection for myopia, claimed as decreased visual acuity, 
and granted service connection for varicose veins of the left 
leg, assigning a 10 percent rating for that disability, 
effective in May 1998.  The veteran perfected an appeal of 
the issue regarding myopia.  

Additionally, in a Department of Veterans Affairs (VA) Form 
21-4138 (Statement in Support of Claim) received in September 
1998, the veteran related that attached pictures showed a 
scar consistent with the trauma sustained to his lower jaw in 
service; and an April 1998 VA dental examiner noted a 
disfiguring scar under the tip of the chin due to the 
service-connected injury to the face and jaws.  The Board 
refers this matter to the RO for appropriate action.  

FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a compensable dental 
condition of the jaw or hard palate or eye disability, other 
than a refractive error of the eye, which is causally related 
to service or to any incident or event therein.  

2.  The veteran has myopia and astigmatism which are 
refractive errors of the eye.   


CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for a dental condition of the jaw or hard palate 
or decreased visual acuity due to a disability, other than 
refractive error of the eye, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
decreased visual acuity due to myopia or astigmatism is 
without legal merit.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that service connection is 
warranted for a dental condition of the jaw or hard palate 
due to trauma in service.  The Board notes that the veteran 
must submit a well-grounded claim.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one which is plausible; that is 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, the VA benefit system requires more than just an 
allegation.  The veteran must submit supporting evidence that 
is sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

Service dental records show that the veteran sustained trauma 
to the left zygoma in September 1982 and teeth # 11, 23, 24 
and 25.  Tooth # 11 was replaced with a crown; and composite 
restorations were recommended for teeth # 23, 24 and 25 
because crowns were considered extremely difficult and 
"would compromise gingival health."  

The Board notes that those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  Such treatment is referred to as 
Class II(a) treatment.  38 U.S.C.A. § 1712 (West 1991); 38 
C.F.R. § 17.161 (1998).  

According to a June 1997 VA record, the veteran is eligible 
for outpatient dental Class II (a) treatment for teeth # 11, 
23, 24 and 25.  VA dental records also show that the veteran 
received treatment pertaining to teeth # 23, 24 and 25 in 
1997.  However, the veteran indicated in his September 1997 
hearing testimony before the RO that those four teeth have 
caused problems with his entire mouth.  

As for whether compensation is warranted for a dental 
condition, the veteran's parents and former fellow 
serviceman, in letters received in February 1998, related 
that the veteran experienced trouble with his mouth due to 
the severe trauma to his lower jaw sustained in service.  His 
parents essentially related that the veteran should be 
compensated for the pain and suffering he experienced as a 
result of that trauma. 

The Board notes that the veteran underwent a VA dental 
examination in April 1998; however, no disability of the jaw 
or hard palate was diagnosed.  The diagnoses included trauma 
to teeth acquired, root canal therapy of teeth # 23, 24, 25 
and 11, and mobility of teeth # 23 24 and 25.  Significantly, 
examination also revealed no nonreplaceable teeth, other than 
the veteran's third molars, and no loss of bone.  

The Board also notes that service connection should not be 
granted for the third molars at any time unless there is a 
definite record showing such teeth to have been diseased 
after a reasonable period of service.  The third molars shown 
as present at induction and missing at discharge will not be 
granted service connection unless there is an actual record 
of extraction for reasons other than malposition or 
impaction.  38 C.F.R. § 3.382(c) (1998).  The service dental 
records do not show that the veteran's third molars were 
extracted for reasons other than malposition or impaction.  

Thus, the VA dental examination revealed no disability of the 
jaw or hard palate or any compensable dental disability; nor 
has the veteran presented any competent evidence that he 
currently has such a disability.  The Board notes that a lay 
person, such as the veteran, is not competent to diagnose a 
dental disability.  Therefore, the Board finds that any claim 
for entitlement to service connection for a dental condition, 
including a condition of the jaw or hard palate, is not well-
grounded.

Additionally, as the veteran has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a dental condition is well-grounded, the VA 
has no duty to assist him in developing facts pertinent to 
his dental claim.  38 U.S.C.A. § 5107.  Further, if the 
veteran does not submit a well-grounded claim, the appeal of 
the claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. 
App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for entitlement to 
service connection for a dental disorder.  Under the 
circumstances, the VA has no further duty to assist the 
veteran in developing a well-grounded claim for the benefit 
sought.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

With regard to the claim for entitlement to service 
connection for decreased visual acuity, a service medical 
record dated in January 1988 includes an impression of myopia 
with "A/R astigmatism."  Also, the report of the veteran's 
separation medical examination in May 1988 includes a 
diagnosis of visual defect.  Private medical records dated in 
1990, 1992 and 1995 include assessments of increased 
astigmatism, minimal myopic changes and "myopic", 
respectively.  

Myopia is an error of refraction; and astigmatism is the 
unequal curvature of the refractive surfaces of the eye.  
Dorland's Illustrated Medical Dictionary, 159, 1092.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 3.303(c).  Moreover, as 
the law is dispositive in this case, the claim for service 
connection for decreased visual acuity due to myopia or 
astigmatism should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board also notes that the veteran has not submitted any 
competent evidence of a current eye disorder, which is not a 
refractive error, or competent evidence relating any such 
disorder to service; nor has he referred to the existence of 
any such evidence.  Thus, any claim for entitlement to 
service connection for decreased visual acuity due to a 
cause, other than a refractive error of the eye, is not well-
grounded; and the VA has no duty to assist in the development 
of such a claim.  38 U.S.C.A. § 5107.  

ORDER

The appeal of the claims for entitlement to service 
connection for a dental condition of the jaw or hard palate 
and decreased visual acuity is denied.  
REMAND

In September 1998, the veteran filed a notice of disagreement 
with RO's August 1998 decision regarding the evaluation of 
his service-connected varicose veins of the left leg.  
However, a statement of the case addressing that claim has 
not been issued.  Therefore, that matter is remanded to the 
RO for the following action:

The RO should furnish the veteran and his 
representative a statement of the case 
and afford the veteran an opportunity to 
perfect an appeal of the issue of 
entitlement to an increased evaluation 
for varicose veins of the left leg.  
Thereafter, the case should be returned 
to the Board if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

